Judgment of Supreme Court, New York County, entered November 11, 1971, dismissing a writ of habeas corpus brought to reduce bail in a pending criminal case, unanimously reversed, on the law and in the exercise of discretion, and the writ sustained to the extent that bail is fixed in the amount of $60,000 for each relator. In our opinion, it was an abuse of discretion to refuse to reduce the excessive bail theretofore fixed considering the usual criteria to be applied in the granting of bail. (See People ex rel. Klein v. Krueger, 25 N Y 2d 497.) Concur — Stevens, P. J., Capozzoli, Markewich, Murphy and McNally, JJ.